Exhibit 10.1

LOGO [g237275g39h82.jpg]

September 20 th, 2011

Linh Nguyen

10122 Prairie Springs Road

San Diego, CA 92127

Dear Linh:

The following sets forth the terms of your proposed employment with
International Stem Cell Corporation (“the Company” or “ISCO”). ISCO hereby
offers you employment on the terms and conditions set forth below.

 

1. Position. We offer you a position of Chief Financial Officer of ISCO and its
wholly owned subsidiaries, Lifeline Cell Technology and Lifeline Skin Care. This
position reports directly to the Chief Executive Officer of the Company. The
Chief Financial Officer works with the senior executives and the Board of
Directors to establish financial and strategic goals for the Company, financing
and investing strategies and policies for the organization to meet business
objectives and legal, regulatory and securities reporting requirements.
Responsibilities include long-range financial planning and policies, accounting
practices and procedures and the Company’s relationship with the financial and
shareholder communities, as well as other responsibilities as assigned by the
CEO. The position overseas all aspects of financial planning and reporting
including the controller function, accounting, treasury and tax to ensure
compliance with financial reporting standard, shareholder requirements and
regulatory compliance. Responsibilities may be added, removed or otherwise
modified, as the CEO or the Board may deem necessary.

 

2. Salary. You will receive a base salary of $6,153.85 per pay period, which
amounts to an annual base salary of $160,000. Your status will be salaried
exempt. If you decide to join us, you will receive semi-monthly payments of
salary, in accordance with the Company’s normal payroll procedures.

 

3. Stock Options. In connection with the commencement of your employment, the
Company will recommend that the Board of Directors grant you an option to
purchase 100,000 shares of the Company’s Common Stock. The above mentioned Stock
Options plan is subject to approval by the Company’s Compensation Committee.
Exercise price for the Stock Options will be equal to fair market value on the
date of the grant. These option shares will vest over a four year period at 2% a
month. All shares shall contain the standard provisions of the Company’s stock
option plan.

 

4. Compensation Approval. The above mentioned Salary and Stock Options are
subject to approval by the Company’s Compensation Committee. The proposed
compensation terms will be presented to the Committee immediately upon your
acceptance of this Employment Offer letter.

 

                            

Initial each page



--------------------------------------------------------------------------------

5. Withholding Taxes. All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.

 

6. Employee Benefits. You will be eligible to receive employee benefits. The
details of employee benefits will be explained in greater detail in a subsequent
documentation and Employee Handbook. You should note that the Company may modify
job titles, salaries, and benefits from time to time as it deems necessary.

 

7. Start Date. Upon satisfactory completion of background check, your employment
will begin on October 3, 2011. This offer may be rescinded if there are
unsatisfactory results of the background check.

 

8. Performance Evaluation. After the initial three (3) months of employment with
the Company, your performance against your job responsibilities will be
evaluated by your direct supervisors. After your job performance has been deemed
to be satisfactory, there will be regular follow-up performance evaluations
annually or as in accordance with the Company’s Employee Handbook.

 

9. At Will Employment. Employment with International Stem Cell Corporation is at
the mutual consent of the employee and the Company. Accordingly, while the
Company has every hope that employment relationships will be mutually beneficial
and rewarding; employees and the Company retain the right to terminate the
employment relationship at will, at any time, with or without cause. Please note
that no individual has the authority to make any contrary agreement or
representation. Accordingly, this constitutes a final and fully binding
integrated agreement with respect to the at-will nature of the employment
relationship.

 

10. Required Documents. You agree to abide by the Company’s policies and
procedures, including those set forth in the Company’s Employee Handbook. You
will be required to read the Employment Handbook and sign the Acknowledgement of
Receipt of Employment Handbook. You will be required to sign the necessary tax
forms and to provide proof of your identity and authorization to work in the
United States as required by Federal immigration laws. You will also be required
to sign the Employee Proprietary Information Agreement.

 

11. Covenant Not to Compete. You acknowledge that by virtue of your employment
pursuant to this Agreement, you will have access to valuable trade secrets and
other confidential business and proprietary information of the Company. Except
with the prior written consent of the CEO, you will not, during your employment
by the Company, engage in competition with the Company and/or any of its
Affiliates, either directly or indirectly in any manner or capacity, as adviser,
principal, agent, affiliate, promoter, partner, officer, director, employee,
stockholder, owner, co-owner, consultant, or otherwise, in any phase of the
business of researching, developing, manufacturing, or marketing of products or
services which are in the same field of use or which otherwise compete with the
products or services or proposed products or services of the Company and/or any
of its Affiliates.

 

12.

Non-Solicitation. You shall not, either directly, or through others: (1) hire or
participate in the hiring of any individual who is at that time, or who was
during the one (1) year immediately prior

 

                            

Initial each page



--------------------------------------------------------------------------------

  thereto, an employee, consultant or independent contractor of the Company or
any Affiliate; (2) solicit or attempt to solicit any individual who is at that
time, or who was during the one (1) year immediately prior thereto, an employee,
consultant or independent contractor of the Company or any Affiliate to
terminate his or her relationship with the Company or any Affiliate in order to
become an employee, consultant or independent contractor to or for any person or
business entity; or (3) solicit or attempt to solicit the business of any
client, customer, supplier, service provider, vendor, or distributor of the
Company or any Affiliate that is at that time, or that was during the one
(1) year immediately prior thereto, doing business with the Company or any
Affiliate for the purpose of engaging in competition with the Company or any of
its Affiliates.

 

13. Return of Property. You further agree that you will upon termination of
employment, return to the Company all books, records, computer files, copies of
software, manuals, customer lists and other written, typed, printed or
electronic materials, whether furnished by the Company or prepared by you, which
contain any information relating to the Company’s business. You agree that you
will neither make nor retain copies of such materials after termination of the
employment and will destroy any additional copies of the materials listed above
if you have them in your possession.

 

14. Disclosure. We also ask that, if you have not already done so, you disclose
to the Company any and all agreements relating to your prior employment that may
affect your eligibility to be employed by the Company or limit the manner in
which you may be employed. It is the Company’s understanding that any such
agreements will not prevent you from performing the duties of your position and
you represent that such is the case. Moreover, you agree that, during the term
of your employment with the Company, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Similarly, you agree not to bring
any third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.

 

15. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of the employment relationship between you and the Company, you and
the Company agree that all such disputes shall be fully and finally resolved by
binding arbitration, paid for by the Company, before JAMS under its
then-existing rules for the resolution of employment disputes. The exclusive
venue for the arbitration shall be San Diego, California. Any arbitration award
may be entered in any court having competent jurisdiction. The prevailing party
in any arbitration shall be entitled to an award of his or its reasonable
attorney’s fees and expert witness costs in addition to any other relief awarded
by the trier of fact.

 

16. Severability If any provision of this letter agreement shall be invalid or
unenforceable, in whole or in part, the provision shall be deemed to be modified
or restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this letter agreement, as the
case may require, and this letter agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated in this letter agreement as so modified or restricted, or as if the
provision had not been originally incorporated in this letter agreement, as the
case may be.

 

                            

Initial each page



--------------------------------------------------------------------------------

17. Headings. Section headings in this letter agreement are for convenience only
and shall be given no effect in the construction or interpretation of this
letter agreement.

This letter, along with any agreements relating to proprietary rights between
you and the Company, sets forth the terms of your employment with the Company
and supersedes any prior representations or agreements including, but not
limited to, any representations made during your recruitment, interviews or
pre-employment negotiations, whether written or oral. This letter may not be
modified or amended except by a written agreement signed by the Company and you.

We look forward to you joining our effort and hope the opportunity will be
mutually rewarding. To confirm that you agree to the terms stated in this
letter, please sign, date and return the enclosed copy of this letter by
September 22, 2011.

Congratulations!

Sincerely,

 

International Stem Cell Corporation By:  

/s/ Andrey Semechkin

Andrey Semechkin, CEO

 

 

This will acknowledge my acceptance of this offer of employment.

 

/s/ Linh Nguyen

      Date:         9/20/2011             (Signature)      

Linh Nguyen

      SS#                                               (Print Name)      

 

                            

Initial each page